UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number: 811 02995 Exact name of registrant as specified in charter: NRM Investment Company Address of principal executive offices: NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Name and address of agent for service: John H. McCoy, President, NRM Investment Company, 280 Abrahams Lane, Villanova, Pa., 19085 Registrant's Telephone Number:(610) 995-0322 Date of fiscal year end:August 31 Date of Reporting Period: Period ending August 31, 2010 ITEM 1 - REPORTS TO STOCKHOLDERS A copy of the report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act is attached hereto. ITEM 2 -CODE OF ETHICS At its annual meeting of December 17, 2009 the Company restated its Ethics Code to assure full compliance with the mandate of SEC Rule 17j-1 under the Investment Company Act.Included in the expanded code are disclosure procedures by access persons and reporting to the Board of quarterly activity. A copy of the restatement is attached hereto. ITEM 3. -AUDIT COMMITTEE FINANCIAL EXPERT The Board of Directors does not have an audit committee and accordingly the entire board oversees the Registrant’s accounting and financial reporting processes including the audits of its financial statements. The board employs an outside accountant responsible for normal bookkeeping, tax preparation and recordkeeping, and employs a firm of independent auditors to report on internal controls and certify its financial records on an annual basis. The bookkeeper and outside auditor both qualify as financial experts. The outside accountant and auditor are engaged on behalf of the Registrant by the Company’s president and their engagements are ratified yearly by the shareholders. The outside auditor provides no services for the Registrant’s investment adviser. Note: two members of the five-member board of directors own 95.4% of its shares. Registrant has no salaried employees to otherwise fulfill the role of financial expert. ITEM 4. ACCOUNTANT FEES AND SERVICES (a)Audit fees $ $ (b)Related fees 0 0 (c) (d) Tax & other fees $ $ ITEM 5. -Registrant is not a listed issuer. ITEM 6 - SCHEDULE OF INVESTMENTS The information is included as part of the report to shareholders filed under Item 1 of this report and attached hereto. ITEMS 7, 8, 9– PROXY VOTING POLICIES AND PURCHASES OF EQUITY SECURITIES The information requested is not applicable to this open-end company. ITEM 10 – SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The registrant does not have a nominating committee. John H. McCoy, the Company's president and chairman of the board owns beneficially and of record approximately 85% of the Company's outstanding shares, he controls the Company, and is entitled to vote for every board member. Five shareholders, including Mr. McCoy, own beneficially approximately 99.9% of the Company’s outstanding shares. These circumstances obviate a nominating committee. All of the Board members, John H. McCoy, George Connell, Raymond Welsh, Anthony Fisher and Joseph Fabrizio routinely participate in the nomination of the directors at the annual shareholders meeting and by consensus accept the board members heretofore elected and currently serving. ITEM – 11 CONTROLS AND PROCEDURES The Fund operates through its five-member board of directors sitting as an executive committee of the whole; the board members receive only nominal director’s fees. The Fund has no employees other than its officers none of whom receives compensation in such role. (The Assistant Secretary to the Fund is its counsel who receives compensation only for legal work, not in his role as a Fund officer.) The Fund engages independent contractors to provide investment, financial and custodial services. The Fund’s principal executive and financial officer is its major shareholder and one of the five directors. In his view the following controls and procedures are effective to comply with the Regulations under the Investment Company Act. Portfolio Procedures 1. The Investment Advisor has discretion in investing the Fund’s portfolio but only within the guidelines established by the Board of Directors, and those authorized to execute investment transactions act only on direction by the Board or Advisor. 2. Any significant inflows or outflows of cash will be brought to the President’s attention to confirm that arelated purchase or sale of securities orother disbursement wasauthorized by him. Investment Custody and Shareholder Services All transactions with shareholders and the custody of the Fund’s securities are performed by an independent corporate custodian.Any changes to these functions must be authorized by the Board of Directors. Accounting and Reporting 1. The recording, summarizing and reporting of all financial data will be performed by a CPA who is independent of the buying and selling of securities as well as the disbursement of the Fund’s cash and transfer of the Fund’s assets. 2. Upon discovery, the CPA will bring any unusual transaction directly to the President and/or Board’s attention. 3. The CPA will provide directly to the Board of Directors a Statement of Net Assets and a Statement of Operations in accordance with generally accepted accounting principles within ten business days of each month end. NRM Investment Company Notes to Financial Statements August 31, 2010 CERTIFICATIONS I, John H. McCoy, President and Treasurer of the Fund (the Company’s principal executive and financial officer) certify that: 1.I have reviewed this report on Form N-CSR of NRM Investment Company; 2.Based on my knowledge, this report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; 3.Based on my knowledge, the financial statements, and other financial information included in this report, fairly present in all material respects the financial condition, results of operations, changes in net assets, and cash flows (if the financial statements are required to include a statement of cash flows) of the registrant as of, and for, the periods presented in this report; 4.The registrant’s other certifying officer(s) and I are responsible for establishing and maintaining disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940) and internal control over financial reporting (as defined in Rule 30a-3(d) under the Investment Company Act of 1940) for the registrant and have: (a)Designed such disclosure controls and procedures, or caused such disclosure controls and procedures to be designed under our supervision, to ensure that material information relating to the registrant, including its consolidated subsidiaries, is made known to us by others within those entities, particularly during the period in which this report is being prepared; (b)Designed such internal control over financial reporting, or caused such internal control over financial reporting to be designed under our supervision, to provide reasonable assurance regarding the reliability of financial reporting and the preparation of financial statements for external purposes in accordance with generally accepted accounting principles; NRM Investment Company Notes to Financial Statements August 31, 2010 (c)Evaluated the effectiveness of the registrant’s disclosure controls and procedures and presented in this report our conclusions about the effectiveness of the disclosure controls and procedures, as of a date within 90 days prior to the filing date of this report based on such evaluation; and (d)Disclosed in this report any change in the registrant’s internal control over financial reporting that occurred during the second fiscal quarter of the period covered by this report that has materially affected, or is reasonably likely to materially affect, the registrant’s internal control over financial reporting; and 5.The registrant’s other certifying officer(s) and I have disclosed to the registrant’s auditors and the audit committee of the registrant’s board of directors (or persons performing the equivalent functions): (a)All significant deficiencies and material weaknesses in the design or operation of internal control over financial reporting which are reasonably likely to adversely affect the registrant’s ability to record, process, summarize, and report financial information; and (b)Any fraud, whether or not material, that involves management or other employees who have a significant role in the registrant’s internal control over financial reporting. NRM Investment Company Notes to Financial Statements August 31, 2010 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant: NRM Investment Company By:/s/ John H. McCoy John H. McCoy, President and Treasurer Date:10/29/10 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By:/s/ John H. McCoy John H. McCoy, President and Treasurer Date:10/29/10 By:/s/ Edward Fackenthal Edward Fackenthal, Counsel and Assistant Secretary Date:10/29/10 NRM Investment Company Annual Report August 31, 2010 NRM Investment Company Annual Report August 31, 2010 Table of Contents Page No. Total Returns 1 Performance at a Glance 1 Advisor’s Report 1 Performance Summary 3 Financial Statements: Report of Independent Registered Public Accounting Firm 6 Statement of Assets and Liabilities 7 Schedule of Investments 8 Statement of Operations 11 Statement of Changes in Net Assets 12 Financial Highlights 13 Notes to Financial Statements 14 Fund’sExpenses 19 NRM INVESTMENT COMPANY Total Returns Year Ended August 31, 2010 Total Return NRM Investment Company % Composite Index1 % 1 60% Barclays 5 Yr Muni / 40% ML PFD Stock DRD Eligible (9/1/09 to 7/31/10) 60% Barclays 5 Yr Muni / 20% S&P 500/ 20% CPI (8/1/09 to 8/31/10) Performance at a Glance Distributions Per Share Starting Share Price Ending Share Price Income Dividends Capital Gains NRM Investment Company $ Advisor’s Report The past year was marked by an economy that recovered in an uneven pattern that is actually typical of recoveries from sharp recessions. After a period of somewhat more robust recovery, the economy slowed its rate of growth during the summer months. Unemployment remained stubbornly high. The Federal Reserve maintained its Federal Funds policy target at the 0 to 0.25% rate initiated in December 2008. In the FOMC’s own words, they expect that the rate will remain at this exceptionally low level for an extended period. During the prior year, the Fed had supported the accommodative monetary policy with an expansion of its balance sheet by a trillion dollars to further enhance liquidity by purchasing US Treasury, Agency and Mortgage-backed securities. During this past year, they had maintained the balance sheet at the expanded level by reinvesting maturity and redemption proceeds back into the market, primarily by purchasing additional US Treasury issues. At this writing, there is substantial market speculation regarding the need for additional security purchases to inject even more liquidity into the economy to stimulate job growth. The Federal budget deficit is forecast to exceed $1 trillion for the fiscal year ending September. During the past year, the yield on the benchmark ten-year Treasury note has ranged from a high of 3.99% in April, 2010 to the low of 2.47% on August 31, 2010. That fiscal year-end level compares to 3.40% at the end of the prior fiscal year. The Treasury yield curve from one to ten years reflected continued extremely low short-term rates and flattened from 297 basis points (bps) to 224 bps. The municipal yield curve similarly flattened from 276 bps to 207 bps. Credit concerns regarding municipal issues began to abate as tax revenues started to show modest year-over-year improvement. State and local government NRM INVESTMENT COMPANY Advisor’s Report (continued) budgets are forecast to have reduced deficits in 2011 compared to 2010 and 2009 as a result of both revenue improvement and spending cuts. Within this slow growth, high unemployment, low interest rate environment, oil prices remained relatively stable, ending the period at $71.92 per barrel after beginning at $69.96. Conversely, Gold had a substantial rise from $951.25 to $1247.45 per ounce. The NRM Investment portfolio returned 9.71% for the fiscal year ended August 31, 2010. The Barclays Capital 5-year Municipal Bond Index was up 7.73% over the same time period and The Merrill Lynch Index of DRD Eligible Preferred Stock increased 20.24%. (Please note that QDI and DRD are terms that describe the same dividend tax treatment to investors.) A benchmark index weighted 60% of the Barclays 5-year Municipal Index and 40% of the Merrill Lynch Preferred Stock; DRD Eligible through July 31, 2010 and then 60% of the Barclays 5-year Municipal Index, 20% the S&P 500 Stock Index and 20% Consumer Price Index (CPI) through August 31, 2010 would have returned 10.92% for the period. The municipal bond holdings have a duration of 3.84, slightly less than the Index at 4.01 as of Fiscal Year-end.The quality of the municipal holdings remains strong at A+. Going forward, we will continue to look to add incremental yield while preserving principal and purchasing power for the shareholders of NRM Investment through a top-down analysis of the economic and inflation outlooks and the resulting policy actions that impact interest rates. This is combined with sector allocation and individual security selection within the sectors employed by NRM Investment to achieve the desired portfolio. The portfolio was able to keep pace with the performance of the Municipal bond market, essentially matching the performance of the benchmark index for the 6 month period. The Municipal market continued to benefit from strong demand from investors for tax-exempt income. The portfolio has kept its interest rate sensitivity as measured by duration to a modest level to limit vulnerability to future increases in interest rates. The portfolio also benefitted from the continued strong performance on the part of the preferred stock market. Preferred stocks represent the significant asset class in the portfolio in addition to municipal bonds. 2 NRM INVESTMENT COMPANY Performance Summary The following is a line graph that compares the initial and subsequent account values at the end of each of the most recently completed ten fiscal years of the Fund. It assumes a $10,000 initial investment at the beginning of the first fiscal year and an appropriate broad-based securities market index for the same period. * Index key Prior to 2008:100% Barclays 5 Yr Muni 2008 thru 7/31/10:60% Barclays 5 Yr Muni / 40% ML PFD Stock DRD Eligible Beginning 7/31/10:60%Barclays 5 Yr Muni/ 20% S&P500/20% CPI 3 NRM INVESTMENT COMPANY Performance Summary - Continued The bar chart and table shown below provide some indication of the risks of investing in the Fund by showing changes in the Fund’s performance from year to year and by showing how the Fund’s average annual returns for 1, 5, and 10 years compared with those of broad-based securities market indexes.How the Fund has performed in the past (both before and after taxes) is not necessarily an indication of how the Fund will perform in the future. Annual Total Returns For the nine month period ending 9/30/10, the Company had a total return of 7.26%. During the 10 year period shown in the bar chart, the highest quarterly return was 17.36% (quarter ended 6/30/09) and the lowest quarterly return was -14.87% (quarter ended 9/30/08). 4 NRM INVESTMENT COMPANY Performance Summary - Continued Average Annual Total returns for Periods Ended December 31, 2009 1 year 5 years 10 years Return Before Taxes 15.96% -1.21% 1.94% Return After Taxes on Distributions 15.27% -1.79% 1.50% Return After Taxes on Distributions and redemption of Fund Shares 23.19% -16.86% -13.44% Comparative indexes (reflecting no deductions for fees, expenses or taxes) Barclays 5 year Municipal Bond Index 7.40% 4.50% 5.24% Merrill Lynch Preferred Stock DRD Eligible Index 12.38% -12.00% -3.29% Composite Index 1 9.39% -1.50% 2.18% 1 60% Barclays 5 Yr Muni / 40% ML PFD Stock DRD Eligible. These indexes were used to compare the Company’s results with established benchmarks for asset categories similar to the Company’s investments throughout calendar year 2009.The results were blended to reflect the proportions of like-kind investments the Company held in its 2008 portfolio forward.Prior to 2008 the benchmark was 100% Barclays 5 Yr Muni.The Company selected Merrill Lynch Preferred DRD (Dividend Received Deduction) Eligible as a benchmark as the nearest equivalent to the pass-through treatment the Company shareholders received for QDI (Qualified Dividend Income) from the bulk of its preferred shares it held throughout 2009. The same indexes were used throughout July 2010 during which the Company owned a similar blend of securities. After July 31, 2010, the Company used three indexes to reflect new investments: 60% Barclays 5 Yr. Muni 20% S&P 500, and 20% CPI. After Tax returns are calculated using the historical highest individual federal marginal income tax rates that do not reflect the impact of state and local taxes.Actual after-tax returns depend on an investor's tax situation and may differ from those shown and are not relevant to investors who hold their fund shares through tax-deferred arrangements, such as 401K plans or individual retirement accounts and certain annuities. 5 NRM Investment Company Financial Statements August 31, 2010 NRM Investment Company Page Independent Auditors’ Report Financial Statements Statement of Assets and Liabilities 1 Schedule of Investments 2 Statement of Operations 5 Statement of Changes in Net Assets 6 Financial Highlights 7 Notes to Financial Statements 8 NRM Investment Company Report of Independent Registered Public Accounting Firm Shareholders and Board of Directors NRM Investment Company We have audited the accompanying statement of assets and liabilities of NRM Investment Company (the Fund), including the schedule of investments, as of August 31, 2010, and the related statement of operations for the year then ended, the statements of changes in net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended. These financial statements and financial highlights are the responsibility of the Fund’s management. Our responsibility is to express an opinion on these financial statements and financial highlights based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements and financial highlights are free of material misstatement. The Fund is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting. Our audits included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Fund’s internal control over financial reporting. Accordingly, we express no such opinion. An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements and financial highlights. Our procedures included confirmation of securities owned as of August31, 2010, by correspondence with the custodian. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements and financial highlights referred to above present fairly, in all material respects, the financial position of NRM Investment Company as of August31, 2010, the results of its operations for the year then ended, the changes in its net assets for each of the two years in the period then ended and the financial highlights for each of the five years in the period then ended, in conformity with accounting principles generally accepted in the United States of America. /s/ ParenteBeard LLC Malvern, Pennsylvania October 29, 2010 NRM Investment Company Statement of Assets and Liabilities August 31, 2010 Assets Investments at fair value (cost $11,730,832) $ Interest and dividends receivable Prepaid expenses Total assets Liabilities Accrued expenses and other liabilities Net assets, applicable to 3,518,449 outstanding shares, equivalent to $3.25 a share $ See notes to financial statements 1 NRM Investment Company Schedule of Investments Year Ended August 31, 2010 Principal Amount or Shares Fair Value Municipal Bonds –58.7% General Obligation Bonds – 9.7% Pittsburgh, Pennsylvania, 5.00%, due 9/1/12, callable 3/1/12 at 100 (AMBAC) $ Philadelphia, Pennsylvania School District, 5.625%, due 8/1/15, callable 8/1/12 at 100 (FGIC) Pittsburgh, Pennsylvania, Refunding, 5.25%, due 9/1/16 Puerto Rico, 5.50%, due 7/1/17 Will County, Illinois, 5.0%, due 11/15/24 Total General Obligation Bonds Housing Finance Agency Bonds - 1.9% California Housing Finance Agency, Home Mortgage, 10.25%, due 2/1/14, callable 2/1/99 at 100 Louisiana LOC Government Environmental Facilities Community Development Authority, Multi-family Housing, 4.25%, due 4/15/39, put 4/15/16 at 100.00 Total Housing Finance Agency Bonds Other Revenue Bonds – 47.1% Parkland, Pennsylvania School District, 5.375%, due 9/1/15 (FGIC) Montgomery County, Pennsylvania Industrial Development Authority, 5.00%, due 11/1/10 Allegheny County, Pennsylvania Industrial Development Authority, 5.00%, due 11/1/11 (MBIA) Philadelphia, Pennsylvania Gas Works, 18th Series, 5.00%, due 8/1/11 (CIFG) Pennsylvania Infrastructure Investment Authority, 5.00%, due 9/1/12 Pennsylvania State Higher Educational Facilities Authority, 5.50%, prerefunded 1/01/16 Harrisburg, Pennsylvania Recovery Facilities, 5.00%, mandatory put 12/1/33 Philadelphia, Pennsylvania Wastewater, 5.00%, due 7/1/14 Pennsylvania State Turnpike Commission, 5.25%, due 12/1/14, callable 12/1/10 at 101 (AMBAC) See notes to financial statements 2 NRM Investment Company Schedule of Investments Year Ended August 31, 2010 Principal Amount or Shares Fair Value Municipal Bonds – 58.7% (Continued) Other Revenue Bonds – 47.1% (Continued) St. Louis Missouri Municipal Finance Corporation, Leasehold Revenue (County Justice Center), 5.25%, due 2/15/15, callable 2/15/12 at 100 (AMBAC) $ Pennsylvania State Turnpike Commission, 5.25%, due 12/1/15, callable 12/1/10 at 101 (AMBAC) Allegheny County Sanitation Authority, Sewer Revenue, 5.00%, due 12/1/23, callable 12/1/15 at 100 Allegheny County, Pennsylvania Higher Educational Building Authority, 5.50%, due 3/1/16, callable 6/15/12 at 100 (AMBAC) Pennsylvania State Higher Educational Facilities Authority, 5.00%, due 6/15/16, callable 6/15/12 at 100 (AMBAC) Philadelphia, Pennsylvania Gas Works, Fourth Series,5.25%, due 8/1/16, callable 8/1/13 at 100 Chester County, Pennsylvania Health and Educational Authority (Devereux), 5.00%, due 11/1/18 Tobacco Settlement Financial Corporation, New Jersey,5.00%, due 6/1/19 , callable 6/1/17 at 100 Pennsylvania State Public School BuildingAuthority, 5.00%, due 5/15/22 Pennsylvania State Higher Educational Facilities Authority (University of Pennsylvania Health System), 4.75%, due 8/15/22, callable 8/15/19 at 100 North Carolina Medical Care Community Mortgage Revenue (Chatham Hospital), 5.25%, due 8/1/26, callable 2/1/17 at 100 (MBIA) Virginia Port Facilities Authority, 4.50%, due 7/1/30, callable 7/1/19 at 100 Pennsylvania State Higher Educational Facilities Authority, 6.00%, due 1/15/31 Total other revenue bonds Total municipal bonds (cost $6,427,972) Common Stocks – 16.8% Altria Group, Inc. AT & T, Inc. Bristol Myers Squibb Co. Caterpillar, Inc. See notes to financial statements 3 NRM Investment Company Schedule of Investments Year Ended August 31, 2010 Principal Amount or Shares Fair Value Common Stocks (Continued) – 16.8% Conocophillips $ Consolidated Edison, Inc. DuPont E.I. DeNemours & Co. Eaton Corp. Exelon Corp. Genuine Parts Co. Glaxosmithkline PLC, ADR Home Depot Inc. Intel Corp. Johnson & Johnson Kimberly Clark Corp. Kraft Foods Inc., Class A Lockheed Martin Corp. M&T Bank Corp. McDonalds Corp. Merck & Co., Inc. NYSE Euronext Procter & Gamble Co. Royal Dutch Shell, PLC, ADR Sysco Corp. Total Fina Elf SA, ADR VF Corp. Verizon Communications Waste Management Inc. Total common stocks (cost $1,935,399) Other Securities – 17.8% Capital Trust, Inc. – REIT Ishares Comex Gold Trust SPDR Gold Trust JPMorgan Chase & Co Aleran ML ETN Pimco Real Return Strategy Fund VanguardPrecious Metals & Mining Fund Total other securities (cost $2,602,127) Short-Term Investments - at Cost Approximating Fair Value - 6.7% Federated Pennsylvania Municipal Cash Trust #8 – (Cost $765,334) Total investments - 100% (cost $11,730,832) $ See notes to financial statements 4 NRM Investment Company Statement of Operations Year Ended August 31, 2010 Investment Income Interest $ Dividends Expenses Investment advisory fees: Custodian fees Transfer and dividend disbursing agent fees Legal and professional fees Directors’ fees Insurance Capital stock tax Miscellaneous Total expenses Net investment income Realized and Unrealized Gain (Loss) on Investments Net realized loss from investment transactions ) Net unrealized appreciation of investments Net realized and unrealized gain on investments Net increase in net assets resulting from operations $ See notes to financial statements 5 NRM Investment Company Statement of Changes in Net Assets Years Ended August 31, 2010 and 2009 Increase (Decrease) in Net Assets from Operations Net investment income $ $ Net realized loss from investment transactions ) Net unrealized appreciation (depreciation) of investments Net increase (decrease) in net assets resulting from operations Distributions to Shareholders ) Capital Share Transactions 54 Total increase (decrease) in net assets Net Assets, Beginning of Year Net Assets, End ofYear $ $ See notes to financial statements 6 NRM Investment Company Financial Highlights Year Ended August 31, 2010 Per Share Data (for a share outstanding throughout the indicated year) Net asset value, beginning of year Net investment income (loss) Net realized and unrealized gain (loss) on investments Total from investment operations Less distributions: Dividends from capital gains - - - Dividends from net tax-exempt income Dividends from net taxable income Total distributions Net asset value, end of year Total return (loss) 9.71% (9.20%) (0.37%) (5.79%) 4.40% Ratios/supplemental data: Net assets, end of year (in thousands) Ratio of expenses to average net assets 1.39% 1.40% 1.33%* 8.62% 1.05% Ratio of net investment income (loss) to average net assets 3.58% 4.70% 9.23% (3.43%) 2.77% Portfolio turnover rate 38.07% 17.27% 9.27% 18.00% 88.85% * Excludes the recovery ofenvironmental claims and related costs. See notes to financial statements 7 NRM Investment Company Notes to Financial Statements August 31, 2010 August 31, 2010 1. Nature of Business and Significant Accounting Policies Nature of Business NRM Investment Company (the “Fund”) is registered under the Investment Company Act of 1940, as amended, as a diversified, open-end management investment company. The investment objective of the Fund is to maximize and distribute income and gains on a current basis. Its secondary objective is preservation of capital. The Fund generally invests in both bond and equity markets and is subject to the risks and uncertainty inherent therein. The following is a summary of significant accounting policies consistently followed by the Fund in the preparation of its financial statements. Valuation of Investments Investments in securities (other than debt securities maturing in 60 days or less) traded in the over-the-counter market, and listed securities for which no sale was reported on the last business day of the year, are valued based on prices furnished by a pricing service. This service determines the valuations using a matrix pricing system based on common bond features such as coupon rate, quality and expected maturity dates. Securities for which market quotations are not readily available are valued by the investment advisor under the supervision and responsibility of the Fund’s Board of Directors. Investments in securities that are traded on a national securities exchange are valued at the closing prices. Short-term investments are valued at amortized cost, which approximates fair value. Investment Transactions and Related Investment Income Investment transactions are accounted for on the date the securities are purchased or sold (trade date). Realized gains and losses from investment transactions are reported on the basis of identified cost for both financial and federal income tax purposes. Interest income is recorded on the accrual basis for both financial and income tax reporting. Dividend income is recognized on the ex-dividend date. In computing investment income, the Fund amortizes premiums over the life of the security, unless said premium is in excess of any call price, in which case the excess is amortized to the earliest call date. Discounts are accreted over the life of the security. Transactions with Shareholders Fund shares are sold and redeemed at the net asset value. Transactions of these shares are recorded on the trade date. Dividends and distributions are recorded by the Fund on the ex-dividend date. Federal Income Taxes It is the Fund’s policy to comply with the requirements of the Internal Revenue Code applicable to regulated investment companies and distribute substantially all of its net investment income and realized net gain from investment transactions to its shareholders and, accordingly, no provision has been made for federal income taxes. The Fund adopted guidance on accounting for uncertain tax positions during the year endedAugust31, 2010. The adoption did not have an impact on the Fund’s net assets or changes in net assets. 8 NRM Investment Company Notes to Financial Statements August 31, 2010 1. Nature of Business and Significant Accounting Policies (Continued) Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period. Actual results could differ from those estimates. 2. Investment Advisor and Management Fees and Other Transactions with Affiliates The Fund has an investment advisory agreement which provides that the Fund pays to the investment advisor, as compensation for services provided and expenses assumed, a fee at the annual rate of .30% of the Fund’s net asset value. The chief executive officer of the investment advisor is on the Board of Directors of the Fund. Furthermore, the Fund’s president and chairman of the Board owns 80.1% of the Fund’s outstanding shares as of August31, 2010. 3. Cost, Purchases and Sales of Investment Securities Cost of purchases and proceeds from sales and maturities of investment securities, other than short-term investments, aggregated $4,131,733 and $4,724,967, respectively, during the year ended August31, 2010. At August31, 2010, the cost of investment securities owned is the same for financial reporting and federal income tax purposes. Net unrealized depreciation of investment securities is $345,298 (aggregate gross unrealized appreciation of $367,732, less aggregate unrealized depreciation of ($713,030). 4. Fair Value Measurements The Fund adopted guidance on fair value measurements, issued bythe Financial Accounting Standards Board (FASB) ASC 820-10, “Fair Value Measurements”. ASC 820-10 establishes a fair value hierarchy that prioritizes the inputs to valuation methods used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level 1 measurements) and the lowest priority to unobservable inputs (Level 3 measurements). The three levels of fair value hierarchy under ASC 820-10 are as follows: Level1-Unadjusted quoted prices in active markets that are accessible at the measurement date for identical unrestricted assets or liabilities. Level2-Quoted prices in markets that are not active, or inputs that are observable either directly or indirectly, for substantially the full term of the asset or liability. Level3- Prices or valuation techniques that require inputs that are both significant to fair value measurement and unobservable (i.e. support with little or no market value activity). 9 NRM Investment Company Notes to Financial Statements August 31, 2010 4. Fair Value Measurements (Continued) For financial assets measured at fair value on a recurring basis, the fair value measurement by the level within the fair value hierarchy used as at August31, 2010 are as follows: Description Total (Level 1 - Quoted Prices in Active Markets for Identical Assets) (Level 2 - Significant Other Observable Inputs) (Level 3 - Significant Unobservable Inputs) Municipal bonds $ $
